DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed May 20, 2021 and preliminary communications filed on May 20, 2021.  With respect to the preliminary communications, claims 1–13 are amended; and claims 14–20 are newly added.  Currently, claims 1–20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 recite “the workers” in the element that “refers to a planned work area”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claims 5 and 16 are interpreted as reciting functionality that “refers to a planned work area in the work area set in advance for each worker 
Claims 5 and 16 further recite functionality that “performs notification of information to that effect”.  Examiner submits that the language “to that effect” is indefinite because it is unclear what information, specifically, is included in the notification.  For purposes of examination, the element is interpreted as reciting functionality that “performs notification of the determination that the worker is located outside the planned work area or the determination that the worker other than the set worker is located in the planned work area.”
In view of the above, claims 5 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
Claims 8 and 19 recite functionality that “performs notification of information to that effect”.  Examiner submits that the language “to that effect” is indefinite because it is unclear what information, specifically, is included in the notification.  For purposes of examination, the element is interpreted as reciting functionality that “performs notification of the determination that the predicted position of the worker is included in the hazardous area.”
In view of the above, claims 8 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations “that generates a predicted flow line of the worker on a basis of a history of the position information of the worker, and generates a predicted flow line of the machine on a basis of a history of the position information of the machine and/or a set operating range”; “that predicts positions of the worker and the machine from positions of the worker and the machine at present, in the work area, acquired by the first hardware processor, and the predicted flow line of the worker and the predicted flow line of the machine, generated, and determines whether or not the predicted positions establish a predetermined positional relationship on a basis of a determination criterion”; and “that performs notification of information indicating that the predetermined positional relationship is established when determine[d] that the predetermined positional relationship is established”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for determining positioning between operators and operating machines and notifying operators of determined positions.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 13 includes substantially similar limitations to those included above with respect to claim 1.  As a result, claim 13 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–12 and 14–20 further describe the process for determining positioning between operators and operating machines and notifying operators of determined positions.  As a result, claims 2–12 and 14–20 recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 1 and recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include hardware processors and functionality that acquires position information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the processors are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functionality to acquire information is an insignificant extrasolution activity to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 13 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a recording medium, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 13 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–9, 11–12, and 14–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–9, 11–12, and 14–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claim 10 includes an additional element that does not recite an abstract idea.  The additional element of claim 10 includes Lidar.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element does not more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 10 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include hardware processors and functionality that acquires position information.  The additional elements do not amount to significantly more than the abstract idea because the processors are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functionality to acquire information is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes receiving and retrieving information as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 13 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a recording medium, the additional element does not amount to significantly more than the abstract idea because the medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 13 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–9, 11–12, and 14–20 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–9, 11–12, and 14–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claim 10 includes an additional element that does not recite an abstract idea.  The additional element of claim 10 includes Lidar.  The additional element does not amount to significantly more than the abstract idea because the additional element does not more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 10 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7–9, 11–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKESHIMA et al. (U.S. 2018/0349654) and Einav (WO 2017/163251).
Claims 1 and 13:  Takeshima discloses a safety management assistance system comprising: 
an first hardware processor (See paragraphs 235–236, wherein each unit may be implemented by a hardware circuit or processor) that acquires position information of a worker working and/or a machine operating, in a work area (See FIG. 4 and paragraph 177, wherein positioning information is acquired; see also paragraph 6); 
a third hardware processor that determines whether or not the positions establish a predetermined positional relationship on a basis of a determination criterion (See paragraphs 63 and 65, wherein entry into a detection zone is determined; see also paragraphs 190–191); and 
a fourth hardware processor that performs notification of information indicating that the predetermined positional relationship is established when the third hardware processor determines that the predetermined positional relationship is established (See paragraphs 63 and 75, wherein notifications are transmitted to the machine and/or operator).  Takeshima does not expressly disclose the remaining claim elements.
Einav discloses functionality that generates a predicted flow line of the worker on a basis of a history of the position information of the worker, and generates a predicted flow line of the machine on a basis of a history of the position information of the machine and/or a set operating range (See pg. 37, ll. 5–14, wherein worker paths are predicted from historical positioning data, and pg. 36, l. 20–pg. 37, l. 4, wherein the robot performs operations based on an operation definition); and
that predicts positions of the worker and the machine from positions of the worker and the machine at present, in the work area, acquired by the first hardware processor, and the predicted flow line of the worker and the predicted flow line of the machine, generated by the second hardware processor, and determines whether or not the predicted positions establish a predetermined positional relationship on a basis of a determination criterion (See pg. 42, l. 5–pg. 44, l. 2, wherein a collision conflict between the robot and an operator is determined based on a predicted path of the operator and the robot).
Takeshima discloses a system directed to controlling operation of a machine according to safety detection zones.  Einav similarly discloses a system directed to managing safety in a human-robot collaboration environment.  Each reference discloses a system directed to managing safety in a human-robot environment.  The technique of predicting object paths is applicable to the system of Takeshima as they each share characteristics and capabilities; namely, they are directed to managing safety in a human-robot environment.
One of ordinary skill in the art would have recognized that applying the known technique of Einav would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Einav to the teachings of Takeshima would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate safety management in a human-robot environment into similar systems.  Further, applying path predictions to Takeshima would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 13, Takeshima further discloses a computer-readable medium embodiment (See paragraph 236).
Claim 2:  Takeshima discloses the safety management assistance system according to claim 1, wherein the fourth hardware processor notifies the worker, the machine, or a pre- registered registrant of information indicating that the predetermined positional relationship is established (See paragraphs 63 and 75, wherein notifications are transmitted to the machine and/or operator).
Claims 3 and 14:  Takeshima discloses the safety management assistance system according to claim 1, wherein the first hardware processor acquires physical condition information regarding a physical condition of the worker (See paragraphs 47 and 120, wherein height considerations are used in setting detection zones), and 
the third hardware processor changes the determination criterion on a basis of the physical condition information acquired by the first hardware processor (See paragraph 47, wherein height considerations are used in setting detection zones).
Although claim 14 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 14 is rejected for the same reasons as stated above.
Claims 4 and 15:  Takeshima discloses the safety management assistance system according to claim 1, wherein the first hardware processor acquires identification information of the worker, or an operator who operates the machine (See paragraph 177, wherein an operator is identified), and 
the third hardware processor determines a proficiency level related to work in the work area of the worker or the operator on a basis of the identification information and a worker list describing correspondence between the identification information and the proficiency level, and changes the determination criterion depending on the determined proficiency level (See paragraphs 189 and 192, wherein a detection zone is modified based on operator skill).
Although claim 15 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 15 is rejected for the same reasons as stated above.
Claims 7 and 18:  Takeshima discloses the safety management assistance system according to claim 1, wherein the first hardware processor acquires information regarding an environmental state including a position of a building or structure in the work area (See FIG. 2).  Takeshima does not expressly disclose the remaining claim elements.
Einav discloses functionality that refers to the environmental state, and determines whether or not the position of the building or structure and the predicted position of the worker, or the position of the building or structure and the predicted position of the machine establish the predetermined positional relationship on the basis of the determination criterion (See FIG. 1A. and pg. 14, l. 28–pg. 15, l. 2, in view of pg. 18, ll. 25–31, wherein environment positional relationships are determined with respect to dynamically adjusted task cell layouts, and wherein collisions avoidance is implicitly performed with respect to each task cell layout).
One of ordinary skill in the art would have recognized that applying the known technique of Einav would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Although claim 18 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 18 is rejected for the same reasons as stated above.
Claims 8 and 19:  Takeshima discloses the safety management assistance system according to claim 1, wherein the third hardware processor further determines whether or not the predicted position of the worker is included in a hazardous area in the work area set in advance (See paragraphs 6–7, 73, and 81, wherein operator position is determined with respect to a dangerous zone of machine operation space), and 
when the third hardware processor determines that the predicted position of the worker is included in the hazardous area, the fourth hardware processor performs notification of information to that effect (See paragraphs 6–7, 73, and 81, wherein notifications are generated based on determined operator position with respect to a dangerous zone of machine operation space).
Although claim 19 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 19 is rejected for the same reasons as stated above.
Claims 9 and 20:  Takeshima discloses the safety management assistance system according to claim 1, wherein the position information acquired by the first hardware processor includes three-dimensional position information (See paragraphs 118–119, wherein three-dimensional positioning is disclosed).
Although claim 20 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 20 is rejected for the same reasons as stated above.
Claim 11:  Takeshima discloses the safety management assistance system according to claim 1, wherein information indicating that the predetermined positional relationship is established includes avoidance information indicating a guidance position or guidance direction for guiding the worker not to establish the predetermined positional relationship (See paragraphs 80 and 106, wherein guidance overlays and avoidance notifications are disclosed), and 
the fourth hardware processor notifies the worker of the avoidance information (See paragraphs 80 and 106, wherein guidance overlays and avoidance notifications are disclosed).
Claim 12:  Takeshima discloses the safety management assistance system according to claim 11, wherein after the fourth hardware processor notifies the worker of the avoidance information, the third hardware processor performs evaluation of an avoidance result regarding the worker, and changes the avoidance information or the determination criterion to be used thereafter depending on the evaluation (See paragraphs 80–81, wherein avoidance/guidance escalations are generated based on avoidance evaluations; see also paragraph 106).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TAKESHIMA et al. (U.S. 2018/0349654) and Einav (WO 2017/163251), and in further view of Comacchio et al. (WO 2016/178069).
Claims 5 and 16:  As noted above, Takeshima and Einav disclose the elements of claim 1.  
Takeshima discloses the safety management assistance system according to claim 1, wherein the first hardware processor acquires identification information of the worker in each piece of the position information together with the position information of the worker (See paragraph 19, wherein position identification is performed with respect to a plurality of operators), 
the third hardware processor refers to a planned work area in the work area set in advance for each of the workers, and on a basis of the identification information, determines whether or not the worker is located outside the planned work area (See paragraphs 6–7, wherein operator positions are determined with respect to a known operator space of a machine), and 
when the third hardware processor determines that the worker is located outside the planned work area, the fourth hardware processor performs notification of information to that effect (See paragraphs 73, 75, and 80–81, wherein notifications are issued based on a determined position of the operator with respect to a detection zone within a dangerous zone).  Takeshima and Einav do not expressly disclose the remaining claim elements.
Comacchio discloses functionality that refers to a planned work area in the work area set in advance for each of the workers, and on a basis of the identification information, determines whether or not the worker is located outside the planned work area, or whether or not a worker other than a set worker is located in the planned work area, and when determine[d] that the worker is located outside the planned work area, or determine[d] that the worker other than the set worker is located in the planned work area, performs notification of information to that effect (See pg. 3, ll. 7–26, wherein work areas are monitored with respect to authorized and nonauthorized operators).
As disclosed above, Takeshima discloses a system directed to controlling operation of a machine according to safety detection zones, and Einav similarly discloses a system directed to managing safety in a human-robot collaboration environment.  Comacchio discloses a system directed to managing safety in a human-machine environment.  Each reference discloses a system directed to managing safety in a human-machine environment.  The technique of monitoring authorized and nonauthorized operators is applicable to the systems of Takeshima and Einav as they each share characteristics and capabilities; namely, they are directed to managing safety in a human-machine environment.
One of ordinary skill in the art would have recognized that applying the known technique of Comacchio would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Comacchio to the teachings of Takeshima and Einav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate safety management in a human-machine environment into similar systems.  Further, applying authorized and nonauthorized operator monitoring to Takeshima and Einav would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Although claim 16 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 16 is rejected for the same reasons as stated above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TAKESHIMA et al. (U.S. 2018/0349654) and Einav (WO 2017/163251), and in further view of Shuster et al. (U.S. 2007/0035255).
Claims 6 and 17:  As noted above, Takeshima and Einav disclose the elements of claim 1.  Takeshima does not expressly disclose the elements of claim 6.
Einav discloses functionality that acquires information regarding an environmental state in the work area, and changes the determination criterion depending on the environmental state (See pg. 18, l. 25–pg. 19, l. 9, wherein determination criterion are adjusted according to environmental state information associated with day or night).
One of ordinary skill in the art would have recognized that applying the known technique of Einav would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Takeshima and Einav do not expressly disclose the remaining claim elements.
Shuster discloses functionality that acquires information regarding an environmental state including at least one of temperature, humidity, or brightness in the work area (See paragraph 20, wherein environmental temperature states are acquired).
As disclosed above, Takeshima discloses a system directed to controlling operation of a machine according to safety detection zones, and Einav similarly discloses a system directed to managing safety in a human-robot collaboration environment.  Shuster discloses a system directed to hazard protection systems.  Each reference discloses a system directed to managing safety in a building.  The technique of using temperature environmental states is applicable to the systems of Takeshima and Einav as they each share characteristics and capabilities; namely, they are directed to managing safety in a building.
One of ordinary skill in the art would have recognized that applying the known technique of Shuster would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Shuster to the teachings of Takeshima and Einav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate safety management in a building into similar systems.  Further, applying temperature environment states to Takeshima and Einav would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Although claim 17 depends from claim 2, Examiner notes that Takeshima discloses the elements of claim 2, such that claim 17 is rejected for the same reasons as stated above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAKESHIMA et al. (U.S. 2018/0349654) and Einav (WO 2017/163251), and in further view of Friend (U.S. 2016/0148421).
Claim 10:  As disclosed above, Takeshima and Einav disclose the elements of claims 1 and 9.  Although Takeshima discloses three-dimensional positioning information obtained by measuring a distance (See paragraphs 117–119), Takeshima and Einav do not expressly disclose the remaining claim elements.
Friend discloses measuring a distance with Lidar (See paragraph 3, wherein LIDAR measurements are disclosed).
As disclosed above, Takeshima discloses a system directed to controlling operation of a machine according to safety detection zones, and Einav similarly discloses a system directed to managing safety in a human-robot collaboration environment.  Friend discloses a system directed to managing situational awareness in a human-machine environment.  Each reference discloses a system directed to managing safety in a human-machine environment.  The technique of using LIDAR is applicable to the systems of Takeshima and Einav as they each share characteristics and capabilities; namely, they are directed to managing safety in a human-machine environment.
One of ordinary skill in the art would have recognized that applying the known technique of Friend would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Friend to the teachings of Takeshima and Einav would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate safety management in a human-machine environment into similar systems.  Further, applying LIDAR to Takeshima and Einav would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Pedrocchi et al. (Pedrocchi, N., Malosio, M., and Tosatti, L.M. (2009) Safe obstacle avoidance for industrial robot working without fences. 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems, IROS 2009, 3435–3440.) discloses a system directed to monitoring robot and operator paths in order to avoid collisions;
Sanderud et al. (Sanderud, A., Thomessen, T., Osumi, H., & Niitsuma, M. (2015). A proactive strategy for safe human-robot collaboration based on a simplified risk analysis. Modeling, Identification and Control, 36(1), 11-21.) discloses a system directed to collision avoidance in human-robot collaborative systems; and
Perret et al. (Perret, J., Kneschke, C., Vance, J., & Dumont, G. (2013). Interactive assembly simulation with haptic feedback. Assembly Automation, 33(3), 214-220.) discloses a system directed to optimizing industrial paths with regard to collision detection and avoidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623